84 So. 3d 472 (2012)
Delbert SPRINGER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-5046.
District Court of Appeal of Florida, First District.
April 11, 2012.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Angela R. Hensel and Donna A. Gerace, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Archer v. State, 604 So. 2d 561 (Fla. 1st DCA 1992).
WOLF, RAY, and MAKAR, JJ., concur.